Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, 8, 9, and 12 are under examination.
Claims 5,7, 10-11,13-20 are cancelled
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US 2019/0076143, Filing date 10/31/2016, with a provisional date of 11/13/2015 in view Demmy US 2015/0216528.

Regarding claim 1, Smith discloses a method of surgical stapling using an apparatus comprising a body (210), a shaft (206) extending from the body, and an end effector in communication with the shaft, wherein the method comprises: (a) positioning the end effector (214,216) at a desired site for surgical stapling, wherein the end effector includes: (i) a pair of jaws (214,216),
(ii)    a cartridge (218) configured to hold one or more staples (242), wherein the cartridge selectively connects with a first jaw (216) of the pair of jaws,
(iii)    an anvil (220) configured to be contacted by the one or more staples (242) of the cartridge (218), wherein a second jaw (214) of the pair of jaws comprises the anvil (fig.7a), and
(iii) a placement tip (211) selected from the group consisting of:
(A)        a placement tip that is elastically deformable (par0038), wherein the placement tip extends distally from a select one of the pair of jaws (extends from the anvil), wherein the placement tip comprises a distal end, wherein the placement tip is configured to transition from a first undeflected state to a second deflected state when the end effector is in the closed position and loaded, wherein when the placement tip is in the first undeflected state the distal end of the placement tip is located proximal to a distal-most end of the jaw opposite to the select one of the jaws from which the placement tip extends, and wherein when the placement tip is in the second deflected state the distal end of the placement tip is located distal to the distal-most end of the jaw opposite to the select one of the jaws from which the placement tip extends (the tip 211 extends towards the other jaw in a curved direction which is not parallel to the jaw it extends from and flexes in response to compression when next to ; figs. 10,11a,11b show a curved flexible tip in a non-deformed state; par 0037-0039);
(B)    a placement tip that is elastically deformable and extends distally from a select one of the pair of jaws, wherein the placement tip comprises a pair of sides defining a stepped width of multiple distinct regions, wherein as the pair of sides extend distally each width of the distinct regions is smaller than the width of the immediate proximally located distinct region; and 

(b)    controlling one or more of the jaws of the end effector to place the end effector in an open position, wherein in the open position a gap exists between the jaws (anvil and cartridge have an open position to receive tissue prior to clamping and firing of the stapler which is controlled by the surgeon at surgeon’s console 16 to control the robotic tools);
(c)    positioning the end effector, with the end effector in the open position, such that tissue is located between the jaws (par 0029, surgeon can move the end effector into position prior to clamping);
(d)    clamping the tissue between the jaws by moving at least one of the jaws toward the other jaw, wherein clamping the tissue places the end effector in a loaded state, wherein in the loaded state the placement tip of the second jaw deflects away from the first jaw (par 0031; 0044; once properly aligned the target tissue is clamped); and
(e)    advancing a firing beam of the apparatus from a proximal position to a distal position, wherein advancing the firing beam causes the tissue to be cut by a cutting edge of the firing beam, and wherein advancing the firing beam further causes the tissue to be stapled by ejecting the one or more staples from the cartridge (drive shuttle 144 is advanced by lead screw 134 which advances knife blade 248 and wedges 246 to cut tissue and eject staples 242; par 0031-0033).

	Smith fails to explicitly teach wherein the placement tip is located proximal the distal most end in an undeflected state and extends past the distal most end in a second deflected state, although smith discloses extending past the jaws in a deflected state, in the undeflected state the tip is also extends.
	However Demmy teaches a flexible introducer assembly	which is deflectable between an unclamped and clamped position and teaches varying the size of the flexible tip 170 for what is needed for different operations and extending from the anvil assemble as seen in figure 5 to have a clamping interaction and the ability to flex when in contact with the tissue between the surgical stapler jaws (par 0050-0051; par 0057-0058)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the flexible tip introducer as taught by smith with the resiliently biased flexible tip that only deflects during the clamping motion and can have multiple sizes or lengths to reduce trauma by facilitating easier access to small spaces in a patient (par 0051) 


Regarding claim 2, Smith as modified by Demmy substantially teaches the method of claim 1, wherein the placement tip (211) extends distally from the anvil (220), wherein the placement tip is configured to contact the staple cartridge (218) in the closed position, wherein the placement tip is integrally formed together as a unitary piece, wherein the placement tip is symmetric about the longitudinal axis (Smith par 0036-0039).
Regarding claim 3, Smith as modified by Demmy substantially teaches the method of claim 1, wherein the placement tip is elastically deformable, wherein the placement tip is comprised of a first resilient material, wherein the select one of the pair of jaws from which the placement tip extends is comprised of a second material, wherein the first resilient material has a lower stiffness than the second material, wherein the placement tip is configured to deflect in response to a clamping force applied to the placement tip (tip 211 is made of a flexible material that is compliant to flex in response to compression Smith par 0038; the cartridge or thicker jaw and the anvil jaw are both formed of rigid material that enable staples to be fired and bent).
Regarding claim 4, Smith as modified by Demmy substantially teaches the method of claim 1, wherein the placement tip is configured such that, when the end effector is in a closed and unloaded state, the placement tip contacts a portion of the first jaw (cartridge jaw 216), and wherein when the end effector is in a loaded state with tissue between the first and second jaws, the placement tip deflects away from the first jaw, and wherein the placement tip extends distally from the first jaw in a curved manner (figs. 10,11a,11b show a curved flexible tip in a non-deformed state; Smith par 0037-0039 discloses the flexible nature of the distal tip that reacts to compression when the tissue is clamped and also when navigating through tissue during operation and that the material is flexible and compliant such that deformation occurs when force is applied to the distal tip and does not occur when is a non-deformed state).
Regarding claim 6, Smith as modified by Demmy substantially teaches the method of claim 1, wherein the end effector defines a plurality of zones based on (a) a first plane defined by the distal-most end of the jaw opposite to the select one of the jaws from which the placement tip extends, (b) a second plane defined by a deck of the jaw opposite to the select one of the jaws from which the placement tip extends, wherein the first and second planes are orthogonal to each other, and (c) a third plane defined by a bottom surface of the jaw opposite to the select one of the jaws from which the placement tip extends, wherein the third and first plane are orthogonal to each other, and wherein the distal end of the placement tip is configured to move from one zone of the plurality of zones when the placement tip is in the first undeflected state to another zone of the plurality of zones when the placement tip is in the second deflected state (There are a planes defined by the cartridge deck, the anvil deck, the distal portion 266 and the plane defined by the flexible guide 211 which is orthogonal to the horizontal planes defined by the decks of both jaws; Smith par 0036-0041).
Regarding claim 8, Smith as modified by Demmy substantially teaches the method of claim 1, wherein the placement tip comprises a proximal lateral cross-sectional profile and a distal lateral cross-sectional profile, wherein the proximal lateral cross-sectional profile and the distal lateral cross-sectional profile have different shapes (curved flexible tip in a non-deformed state has a different lateral shape depending on the tip as seen in figures 13a-13e; Smith par 0037-0039).
Regarding claim 9, Smith as modified by Demmy substantially teaches the method of claim 1, wherein the placement tip comprises an arcuate bend relative to a longitudinal axis of the anvil (curved flexible tip; Smith par 0037-0039).

Allowable Subject Matter
Claim 12 is allowed.
The prior art of record alone or in proper combination fails to teach a placement tip, wherein the distal portion includes an asymmetric profile along the longitudinal axis of the shaft, and wherein the distal portion includes a tip axis defined by a tip of the distal portion, along being all the remaining limitations in the claims.
	Claim 1 would be allowable if amended to only recite the limitations of Placement tip group (B) in reference to the stepped width of multiple regions.


Response to Arguments
Applicant’s arguments, see Remarks, filed 7/28/2021, with respect to the rejection(s) of claim(s) 12  under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's arguments filed 7/28/2021 regarding claims 1-4, 6, 8, 9 have been fully considered but they are not persuasive. There are no written arguments or amendments regarding previously recited Markush group A in the claim 1 as such the rejection is maintained for this group, the argument that amendment to Markush group B overcomes the art is persuasive and is allowable subject matter if incorporated into group A or if group A is cancelled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731